DETAILED ACTION

Response to Argument
Previous rejection under 35 USC 112(b) has been withdrawn in accordance with Applicants’ amendment.
Allowable Subject Matter
Claims 1-28, 42-43 are allowed.

Examiner’s Reasons for Allowance
Claims 1-28, 42-43 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “using a clock tracking system to record the transmission timestamp in the time base of the master device and record a reception timestamp of reception of the clock calibration message in local unsynchronized time bases of the one or more slave devices; using the clock tracking system to convert a future event target time specified in the time base of the master device into the local unsynchronized time bases of the one or more slave devices based on the recorded transmission timestamp and reception timestamp”, in combination of rest of claim limitations of claim 1.
The Examiner agrees Applicant’s argument that previous cited prior art Kuhn fails to teach converting a future event target time specified in master device based on the recorded transmission timestamp and reception timestamp.
Schmidt ( US 20090059962 A1) is considered as the closest reference art in the Examiner’s update of search. Schmidt discloses record depart timestamp of a data packet according to transmitter a future event target time specified in the time base of the master device into the local unsynchronized time bases of the one or more slave devices based on the recorded transmission timestamp and reception timestamp.  Therefore, one of ordinary skill in the art wouldn’t be motivated to combine Schmidt with Kuhn because intention of the clock conversion in Schmidt is not for a future event target time specific in the time base of the transmitter to generate an event signal at the converted time by the receiver.
Dependent claims 2-28, 42-43 are allowed based on the same reasons as noted for claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HONG SHAO/Examiner, Art Unit 2461